DETAILED ACTION
This Office Action is in response to Application 16/765,963 filed on August 20, 2020.  
Claims 1 – 10 are cancelled and are not being considered on the merits. 
Claims 11 – 21 are new and being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant submitted one information disclosure statement (IDS). The information disclosure statement (IDS) submitted on May 21, 2020 was filed prior to the mailing date of the Application
16/765,963 on August 20, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on July 27, 2020 have been received.

Priority
 Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.
Drawings
The drawings filed on May 21, 2020 are accepted.

Claim Objections

Claim 14 is objected to because of the following informality: reference character “(4)” appears in the first limitation of the claim.  Appropriate correction is required. For examination purposes, reference character “(4)” shall be provided no patentable consideration. 

Claim 15 is objected to because of the following informality: reference character “(5)” appears in the first limitation of the claim.  Appropriate correction is required. For examination purposes, reference character “(5)” shall be provided no patentable consideration.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 - 16 & 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoefler (US Pub. 2005/0198607), in view of Drumm (US Pub. 2016/0300001).
 

garding claim 11, Hoefler teaches:
a method for project-planning of a specific process system comprising a primary technology formed as components of the specific process system connected to one another utilizing process technology and at least one secondary technology dependent on the primary technology and together therewith enables operation of the specific process system, the method comprising (Fig 1; para [0033] – [0034]): 
reading a flow diagram of the specific process system (Fig 1,module 10;  paras [0015] & [0043]);
utilizing the system planning tool to supplement the flow diagram by configuration data formed as at least one of (i) requirements, (ii) specifications for operation of the specific process system, (iii) system-specific framework conditions and (iv) specifications (Fig 2, modules 20, 21, 15; claim 1; paras [0043] – [0047]; see also paras [0035] – [0042]); and 
creating automatically, by a data processing device, a specific project planning solution for a secondary technology which fulfills various requirements, together with the project-planned primary technology, by automatically evaluating the flow diagram supplemented with the configuration data (para [0045]- [0046]; see also paras [0043] – [0044] & [0047]),

Hoefler teaches specifically (red boxes and underlines are added by Examiner for emphasis):

    PNG
    media_image1.png
    628
    677
    media_image1.png
    Greyscale

[0033] FIG. 1 is a stylized representation, in the form of a design drawing, of an exemplary technical
process 10. Solely by way of illustration, the technical process depicted in FIG. 1 includes a reactor
from which material is withdrawn depending on the position of a valve. The material reaches a
conveyor belt driven by a motor depicted by a character reference M. A photoelectric barrier at the end
of the conveyor belt is used to detect the presence of material.

[0034] Process such as the exemplary process 10 depicted in FIG. 1 generally run automatically these
days. The automated operation of the technical process requires automation hardware. To select the
required automation hardware, a description of the technical process 10 is analyzed. For example, a
description of the technical process 10 in the form of the design drawing may be analyzed. This
analysis is computer-aided by using an analysis tool 20 (depicted in FIG. 2 and not in FIG. 1). Since
today the design drawings are typically prepared with the aid of a computer, the respective design


[0015] The description of the automation solution, in the form of a design drawing, preferably includes
at least parts of the technical process and the associated components of the automation hardware to
be selected and/or produced, e.g., in the form of "placeholders" for actuators, i.e., motors, valves, etc.,
and sensors, i.e., digital or analog transducers, etc. In the user dialog, the user can select appropriate
components to fill in the placeholders, e.g., a motor to drive a moving component in the technical
process or a valve for the controlled opening or closing of reactors in a processing plant. In this
embodiment of the present invention, the description of the automation process may be in a form of a
design drawing.

[0043] Next, FIG. 2 is a schematic representation of the analysis tool 20 to which input data 21 are
supplied. The input data 21 include, as planning data 22, at least one electronically readable
description of the automation solution in the form of a description of the corresponding technical
process 10 to be automated. For example, the input data 21 may include, as planning data 22, the
description or a design drawing of the technical process 10 depicted in FIG. 1. The planning data 22
are read into the system in standardized formats via standardized interfaces (not depicted). The
planning data 22 can be provided in the form of standardized texts and/or graphics. The planning data
22 represent an engineering description of the respective technical process e.g., conveyor belt, weight
to be transported, transport speed, conveyor belt length, etc. For example, the planning data 22 can
be generated from a simulation, from CAD documents, or from plant descriptions. A modularization of
the description of the technical process 10 can be achieved on the basis of an engineering description
of individual elements of the technical process 10. The individual elements are described in standard
description languages (text or graphics). The data are transferred using standard protocols and



    PNG
    media_image2.png
    625
    668
    media_image2.png
    Greyscale


1. A method for at least one of selecting and producing automation hardware for at least one of
controlling and monitoring a technical process to be automated in accordance with an automation
solution, the method comprising: developing an electronically readable description of the automation
solution; analyzing the description using a computer-aided analysis tool; supplementing the description
of the automation solution through a dialog initiated by the analysis tool with a user, where the dialog
relates to individual elements of the description for specification of individual components of the
automation hardware; and selecting the respective automation hardware based on the analysis of the
description.



[0044] To analyze the description of the technical process received as planning data 22, the analysis
tool 20 has selection means 23, which is used for selecting and further describing individual
automation hardware components as described above with reference to FIG. 1. For example, the
selection means 23 can be a software module or modules or any equivalent thereof. Specifically, in
selecting individual automation hardware components that match the specified parameters, the
selection means 23 accesses a first matrix 24 in the database 15, which contains data relating to a
plurality of automation components. The selections means 23 provides the user with a number of
automation components from the first matrix 24 for user selection. The user selects a component from
the proposed components. The selected component is then transferred to a component list 25. The
same procedure is used for the remaining elements of the description, such that the final component
list 25 includes all the automation hardware components necessary or appropriate for implementing
the respective automation project.

[0045] The selection means 23 uses the elements of the description of the technical process 10 to
generate automation requirements. To generate the automation requirements, the elements of the
description are "reflected" in the first matrix 24, which contains, in particular, the catalog knowledge of
automation suppliers. The electronic catalogs are appropriately structured for this purpose. The
elements of the description are matched against system decisions based on the catalogs. For
example, a description such as "conveyor path for bulk goods, length n meters, open-air," results in a
selection such as "small control system in IP 65 with field bus for the actuator/sensor level." Additional
engineering data (length, weight, speed, ambient conditions) are used to refine the selection of the
small control system. The control type, drives, sensors, safety devices, etc. are selected from the first
matrix 24. Additional boundary conditions can be defined in the dialog, e.g., preferred vendors,
preferred types, special features of the plant, etc. Accordingly, the analysis tool 20 uses the database
15 to propose a solution that can be readily adopted without further configuration and/or modification.
In other words, the user no longer needs to translate the engineering task into available automation
components; this job is accomplished by the analysis tool 20.

[0046] Based on the component list 25, which represents the selected components of the automation
hardware, and based on the selection means 23, a list 26 of the inputs and/or outputs for controlling
and/or monitoring the technical process 10 is generated.

[0047] The component list 25 is fed to a means 27 for complexity calculation. The calculation means
27 can be a software module or any equivalent thereof. This calculation means 27 determines the
complexity of the automation solution with respect to the mutual dependencies of the individual
automation hardware components and uses so-called quantified project scopes. The calculation
means 27 accesses a second matrix 28 in the database 15, which contains data on quantified project
scopes, performance data, etc., and a knowledge base 29 in the database 15, which contains
experience data from previous projects. For individual elements of the description of the technical
process 10, in particular, frequently used elements representing functions or partial functions of
technical processes, e.g., limit monitoring, limit switching, emergency OFF monitoring, etc., predefined
solutions are provided, which can be parameterized as needed.

but, Hoefler does not explicitly disclose the details of creating a flow diagram. More specifically, Hoefler does not explicitly disclose: 

creating a flow diagram of the specific process system utilizing a system planning tool by linking graphical process objects representing the components of a technical system to project-plan the primary technology. 

However, Drumm teaches the missing details of creating a flow diagram. More specifically, Takamura teaches:
creating a flow diagram of the specific process system utilizing a system planning tool by linking graphical process objects representing the components of a technical system to project-plan the primary technology (Fig 1, modules 15 & 16; para [0039] & [0003]). 

Drumm teaches specifically (red boxes and underlines are added by Examiner for emphasis):

    PNG
    media_image3.png
    782
    745
    media_image3.png
    Greyscale


[0039] Through operation of the plant planning tool 15 and the engineering tool 16, a flow chart of the plant is created by linking graphical process objects that represent the operable and observable devices of the plant 1. The hardware components of the automation system and their communication relationships, which are likewise represented by objects below, are configured and parameterized

[0003] To plan and configure an automation solution the structure of the plant is, in a first step, normally recorded in a planning and engineering system by means of a corresponding software tool,and a flow diagram of the plant is then generated by linking graphical process objects using a plant planning tool. The process objects represent the operable and observable apparatus or devices of the plant, such for example as sensors, motors, pumps, valves, dosing equipment and controllers. Then, likewise using graphical objects, the hardware components of the automation system—such for example as automation devices (controllers), communication components, input/output modules and field devices—and the communication relationships between these components are configured and parameterized.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoefler and Drumm because Drumm teaches the
missing details of creating a flow diagram used in the Hoefler.

	Regarding claim 12, modified Hoefler teaches all of the limitations of claim 11. 
	Modified Hoefler further teaches and Hoefler also teaches, wherein:  
the secondary technology to be project-planned comprises at least one of (i) automation software, (ii) automation hardware, (iii) operation & monitoring and (iv) electrification of the system (Hoefler: para [0045]- [0046]; see also paras [0043] – [0044] & [0047]).



	Modified Hoefler further teaches and Hoefler also teaches, wherein:  
the flow diagram is supplemented by the configuration data formed as at least one of (i) standardized tables, (ii) diagrams and (iii) active lines between graphical process objects (Hoefler: para [0045]- [0046]; see also paras [0043] – [0044] & [0047]).

Regarding claim 14, modified Hoefler teaches all of the limitations of claim 12. 
	Modified Hoefler further teaches and Hoefler also teaches, wherein:  
the flow diagram (4) is supplemented by the configuration data formed as at least one of (i) standardized tables, (ii) diagrams and (iii) active lines between graphical process objects (Hoefler: paras [0045]- [0046]; see also paras [0043] – [0044] & [0047]).

Regarding claim 15, modified Hoefler teaches all of the limitations of claim 11. 
	Modified Hoefler further teaches and Hoefler also teaches, wherein:  
the data processing device automatically generates the specific project planning solution for the secondary technology based on the configuration data (5) in the created flow diagram and by accessing secondary technology knowledge (Hoefler: paras [0043] – [0044] & [0047]).


Regarding claim 16, modified Hoefler teaches all of the limitations of claim 11. 
	Modified Hoefler further teaches and Hoefler also teaches, wherein:  
the data processing device automatically generates the specific project planning solution for the secondary technology based on the configuration data in the created flow diagram and by accessing standard project planning solutions provided in an archive (Hoefler: paras [0045]- [0046]; see also paras [0043] – [0044] & [0047]).

Regarding claim 17, modified Hoefler teaches all of the limitations of claim 16. 
	Modified Hoefler further teaches and Hoefler also teaches, wherein:  
 the standard project planning solutions are provided in different versions formed as at least one of (i) total solutions and (ii) partial solutions (Hoefler: paras [0045] - [0046]; see also paras [0043] – [0044] & [0047]).

Regarding claims 20-21, modified Hoefler teaches a method for project-planning of a specific process system. Therefore, modified Hoefler teaches a device for project planning of a specific process system.  

Claims 18 -19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoefler (US Pub. 2005/0198607), in view of Drumm (US Pub. 2016/0300001), and in further view of Jammikunta (US Pub. 2017/0061031). 

Regarding claim 18, modified Hoefler teaches all of the limitations of claim 17.
Modified Hoefler further teaches and Hoefler also teaches, wherein:  
different standard flow diagrams of at least of one systems and (ii) system parts together with associated versions of standard project planning solutions are further provided in the archive (Hoefler: paras [0045] - [0046]; see also paras [0043] – [0044] & [0047], 



but, modified Hoefler does not explicitly disclose: 
wherein pattern recognition is utilized to determine an appropriate standard flow diagram during automatic evaluation of the created flow diagram; and
 wherein an appropriate version is determined from versions of standard project planning solutions associated with the determined standard flow diagram based on the configuration data contained in the created flow diagram.

However, Jammikunta teaches: 
wherein pattern recognition is utilized to determine an appropriate standard flow diagram during automatic evaluation of the created flow diagram (Jammikunta: Fig 3, paras [0044] – [0048]); and
 wherein an appropriate version is determined from versions of standard project planning solutions associated with the determined standard flow diagram based on the configuration data contained in the created flow diagram (Jammikunta: Fig 3, paras [0044] – [0048]).

Jammikunta teaches specifically (red boxes and underlines are added by Examiner for emphasis):

    PNG
    media_image4.png
    574
    293
    media_image4.png
    Greyscale



[0044] FIG. 3 illustrates an example process 300 for converting diagrams into application engineering elements according to this disclosure. For ease of explanation, the process 300 is described with respect to the tool 144 implemented using the device 200. However, the process 300 could be used by any other suitable tool, device, or system.
[0045] As shown in FIG. 3, an image of a diagram is obtained at step 302. This could include, for example, personnel using the scanner 216 to capture one or more digital images of a physical diagram and identifying the digital image(s) to the tool 144. The tool 144 could then optionally convert the digital image(s) into a format suitable for further processing. This could also include personnel identifying one or more digital files that define the diagram without requiring the use of any physical copy of the diagram. The digital file could include a JPEG, PNG, or other image; a PDF or PPTX document; or other type of file. The tool 144 could then optionally convert the digital file(s) into a format suitable for further processing.

[0046] A determination is made whether the diagram represents a standard or non-standard type of diagram at step 304. This could include, for example, the tool 144 determining if the diagram contains only standard elements or if the diagram contains any non-standard elements. In some embodiments, the diagram may contain elements that are defined in an applicable ISA standard and/or elements that are non-standard, and the elements may be defined in a legend on the diagram. This step can therefore include the tool 144 locating the legend (automatically or with user intervention) in the diagram and determining whether the legend identifies any non-standard elements. In other embodiments, the tool 144 could ask a user whether the diagram is in a standard ISA symbol format or a custom format. The user could also be asked to identify the legend area of a custom/non-standard diagram and coordinates of the legend can be identified and stored, or the tool 144 could automatically identify the legend without user intervention.
[0047] If the diagram is a non-standard diagram, processing occurs during a “remembering” phase atstep 306. During the remembering phase, the tool 144 attempts to learn what elements are used in thediagram and convert those elements into application engineering elements. During this phase, elements in the diagram can be converted into patterns that are more useful for comparison and database storage. For example, the elements in the diagram can be modified by removing fill colors and text and by thinning lines of the elements. Additional details regarding this phase are provided below.
[0048] After the remembering phase for a non-standard diagram or if the diagram is a standard diagram, processing occurs during a “recognition” phase at step 308. During this phase, the tool 144compares the elements of the diagram against patterns in the database 218 to recognize matches. The patterns in the database 218 define application engineering elements. In some embodiments, the elements in the diagram are isolated and modified to be comparable to the patterns stored in the database 218. Again, the elements of the diagram can be modified by removing fill colors and text and by thinning lines of the 218. Additional details regarding this phase are provided below.

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have further modified Hoefler and incorporate the teachings of Jammikunta
using pattern recognition to determine the appropriate standard flow diagram. The one of ordinary skill in the art would have been motivated to do so to in order to leverage prior project resources and knowledge (i.e., solutions) in determining which flow diagram to deploy with the secondary technology, thereby promoting uniformity across all flow diagrams and enabling shorter system design cycles by leverage prior project resources and knowledge (Jammikunta: para [0002]; claim 13; paras [0044] – [0048]).


Regarding claim 19, modified Hoefler teaches all of the limitations of claim 11.
Modified Hoefler further teaches and Hoefler also teaches, wherein:  
different standard flow diagrams of at least one of (i) technical systems are provided in an archive, (ii) system parts are provided in an archive, and versions are at least partially provided with at least one version of standard configuration data (Hoefler: paras [0045] - [0046]; see also paras [0043] – [0044] & [0047], 



but, modified Hoefler does not explicitly disclose: 
wherein an appropriate standard flow diagram is determined utilizing pattern recognition during automatic evaluation of the created flow diagram; and 
wherein the standard configuration data belonging to the determined appropriate standard flow diagram is displayed in the created flow diagram as a suggestion for supplementing the flow diagram.
However, Jammikunta teaches: 
wherein an appropriate standard flow diagram is determined utilizing pattern recognition during automatic evaluation of the created flow diagram (Jammikunta: Fig 3, paras [0044] – [0048]); and 
wherein the standard configuration data belonging to the determined appropriate standard flow diagram is displayed in the created flow diagram as a suggestion for supplementing the flow diagram (Jammikunta: Fig 3, paras [0044] – [0048]).

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have further modified Hoefler and incorporate the teachings of Jammikunta
using pattern recognition to determine the appropriate standard flow diagram. The one of ordinary skill in the art would have been motivated to do so to in order to leverage prior project resources and knowledge (i.e., solutions) in determining which flow diagram to deploy with the secondary technology, thereby promoting uniformity across all flow diagrams and enabling shorter system design cycles by leverage prior project resources and knowledge (Jammikunta: para [0002]; claim 13; paras [0044] – [0048]).



Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Takamura (US Pub. 2017/0132332) teaches creating a P&ID diagram out of a process flow diagram.  
Jirkovský (US Pub. 2016/0161930) teaches exchange of data between P&ID diagrams and control systems.  
Nayar (US Pub.  2016/0125329) creating diagrams including P&ID diagrams.
Seki (US Pub. 2017/0227954) teaches modeling a plan with process flow diagram and creating P&ID Diagram out of the process flow diagram.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        08/26/2021


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115